Herbert, J.,
concurring in judgment. Under the facts of this case, a finding against the hospital would amount to a requirement that its employees have disobeyed the direct orders of decedent’s attending physician. The instant record may come close, but does not reach a fact pattern justifying such unorthodox conduct by the hospital’s personnel.
However, my quarrel with the syllabus and opinion in this case is that it removes from general hospitals all responsibility, save the obedience of orders from an attending physician. I can readily foresee special cases in which hospital personnel should exert an independent judgment, in the patient’s interest, and should be required to do so as a part of their duty to exercise reasonable care for his safety.